DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 2/1/2022 which was in response to the office action mailed on 11/15/2021 (hereinafter the prior office action).
Claim(s) 1-4 is/are pending. 
Claim(s) 1 is/are amended.
Claim(s) 5-6 is/are cancelled.
Claim(s) 1 is/are independent.
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 

Response to Arguments
Applicant’s arguments, filed on 2/1/2022, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 6 in “Remarks” that “The audit trail of Eldridge is not improved in the manner of amended independent claim 1.” Further, Applicant mentions in Pg. 6-7 that “The improved audit trail of independent claim 1 includes engineering and operator messages that are written into the audit trail via an access component.”

Examiner respectfully disagrees because Eldridge the improved audit trail which comprises engineering system and operator system messages, as recited in claim 1. This is because Eldridge teaches that an audit trail is used, where modification/changes are recorded, and where audit trail includes the respective engineering and operator messages that are then stored in the archive system (Para. 793, 963); further, archiving involves writing/creating historical archive of engineering and operator messages (Para. 789); and access to archive is provided for both engineering and operator system via Network 14 (Fig. 1).



Further, applicant mentions in Pg. 7-8 in “Remarks” that “As explained at paragraph [0028] of applicants' specification as originally filed, "a comprehensive, correlatable and exact audit trail is actualized, which substantially takes into consideration engineering-relevant and runtime-relevant events collectively and in equal measure and all events persist in a shared archive. Indications of problems and corresponding adequate problem solutions can be determined in an efficient manner. The measures for actualizing the exact audit trail including any correlation rules are integrated into the engineering and operator system that is present in any case, so that no further system is required for the performance of correlations. Through the use of an intelligent interpreter for the interpretation of the engineering and operator messages (audit trail EM/OM interpreter), the risk of an operator error or an unplanned incorrect action, which has been caused by a wrong decision by a project engineer or operator, is considerably reduced. Otherwise, with the above- described measures, the requirements of the Industrial Security Standard IEC 62443 with regard to the capturing of all user activities are met, which includes inter alia a necessary prerequisite for the corresponding certifications, the significance of which is always rising". As initially explained at paragraph [0008] of the specification as originally filed, moreover, "[i]t is advantageous that an improved audit trail is made possible. For example, the user may be provided with the relationship between the audit trail entries which describe the load sequence in the engineering context, e.g., loading the corresponding engineering data into the automation device first of all, then loading the corresponding engineering data into the operator system, and the audit trail entries that describe the status of the operator system in the runtime context, such as during the loading, operator control and monitoring occurred completely normally or the communication with the operator system was briefly interrupted". Eldridge fails to teach or suggest an audit trail that is consistent with the foregoing subject matter.”

Examiner respectfully disagrees because, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the entirety of Para. 8 and Para. 28 as quoted above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
 

Further, applicant mentions in Pg. 8 in “Remarks” that “Bowman was cited for features associated with storing engineering messages, but fails to teach or suggest the "improved audit trail" of independent claim 1, i.e., "wherein the engineering system and the operator system each include an access component for writing their respective messages into an improved audit trail comprising the respective messages of the engineering system and the operator system which are stored in the archive system and for reading out engineering and operator messages from the improved audit trail comprising the respective messages of the engineering system and the operator system which are stored in the archive system". The combination of Eldridge and Bowman fails to teach or suggest amended independent claim 1, because Bowman fails to provide what Eldridge lacks.”

Examiner respectfully notes that, not having used Bowman to teach the newly added aspects of the “improved audit trail”, Applicant’s arguments regarding Bowman are moot.


Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 3/21/2022 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “an engineering system for a project configuration…” in Claim 1, 
“an operator system…for operator control and monitoring…” in Claim 1, 
“an archive system for archiving…and for archiving…” in Claim 1, 
“a runtime components for storing” in Claim 1, 
“an access component for writing…and for reading…” in Claim 1, 
“the engineering system and the operator system are configured to display…” in Claim 2,
“an interpreter for detecting…” in Claim 3, and
“an interpreter for detecting…” in Claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al. (U.S. Pub. No. 2009/0125129) (hereinafter “Eldridge”) in view of Bowman-Amuah (U.S. Pat. No. 6,550,057) (hereinafter “Bowman”).


Regarding claim 1, Eldridge teaches a process control system (Fig. 1 - - process control system) 

comprising: an engineering system for a project configuration of hardware and software components of the process control system; (Fig. 1, Para. 245 - - controllers 10A, 10B execute configuration functions, where controllers, either coupled with configuration functions of workstation 11, or suitably configured to contain configuration functions, is the engineering system; Fig. 2, Para. 249-250 - - controllers execute configuration of hardware, i.e. field devices, and software components) 

an operator system including a runtime component for operator control and monitoring of a technical process; (Para. 244 - - workstation 11, coupled with controllers 10A, 10B, is used to implement monitoring and/or controlling of processes, where workstation, coupled with server 16, includes an operator system for operator control and monitoring; Para. 400 - - “parameter values during runtime operation of a process control system” are tracked) 

and an archive system for archiving project configuration inputs of the engineering system and for archiving operator inputs in the operator system; (Para. 788-789 - - changes to configuration, i.e. engineering system input and operator system input, are archived via a playback macro which represents the total changes which occurred in the system) 

wherein the engineering system includes a runtime component for…the project configuration inputs, (Para. 1373 - - message manager related to process control is made available for users to download, i.e. messages are stored in order to be downloaded; Fig. 1, Para. 245 - - controllers 10A, 10B execute configuration functions, where controllers, either coupled with configuration functions of workstation 11 or suitably configured to contain configuration functions, are the engineering system, and where controllers running configuration functions in order to control processes 12 in real-time is being interpreted as including the runtime component within the controllers, i.e. engineering system) 

the runtime component of the engineering system being time-synchronized with the runtime component of the operator system; (Para. 247 - - real-time communication between controllers and workstation, server, etc. is being interpreted as runtime components associated with the controller configuration system , i.e. runtime component of the engineering system, being time-synchronized with control commands, i.e. runtime component of the operator system; Para. 23 - - coordination/synchronization of object versions and control of changes made) 

wherein operator messages corresponding with the operator inputs are entered in the runtime component of the operator system; (Para. 247 - - control algorithms and configuration information are downloaded to controllers via network 14 from workstation 11 which is operated by an operator making inputs on the workstation) 

and wherein the engineering system and the operator system each include an access component for writing their respective messages into an improved audit trail (Para. 789 - - archiving involves writing/creating historical archive of engineering and operator messages; Fig. 1 - - access to archive is provided for both engineering and operator system via Network 14; Para. 793, 963 - - audit trail is used, where modification/changes are recorded)

comprising the respective messages of the engineering system and the operator system which are stored in the archive system (Para. 789 - - archiving involves writing/creating historical archive of engineering and operator messages; Fig. 1 - - access to archive is provided for both engineering and operator system via Network 14; Para. 793, 963 - - audit trail is used, where modification/changes are recorded, and where audit trail includes the respective messages that are then stored in the archive system) 

and for reading out engineering and operator messages from the improved audit trail comprising the respective messages of the engineering system and the operator system which are stored in the archive system. (Para. 790 - - stored messages can be read out in order to view database/archive; Para. 793, 963 - - audit trail is used, where modification/changes are recorded) 

But Eldridge does not explicitly teach a runtime component for storing engineering messages corresponding to…inputs

However, Bowman teaches a runtime component for storing engineering messages corresponding to…inputs (Fig. 23 - - message mapping is being interpreted as server implementing engineering messages corresponding to inputs at client terminal, and server stores the messages to be used as runtime component for other devices 2304, 2306)

Eldridge and Bowman are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain implementation of hardware/software in process control systems using client-server configuration and/or models.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Eldridge, by incorporating the above limitation(s) as taught by Bowman.

One of ordinary skill in the art would have been motivated to do this modification in order to provide translation between specific devices and generic API and/or message set, as suggested by Bowman (Col. 80 Lines 15-16), thereby allowing communication between a client workstation and process control devices, regardless of the types of devices.



Regarding claim 2, the combination of Eldridge and Bowman teaches all the limitations of the base claim(s).
Eldridge further teaches wherein the runtime component of the engineering system forms a constituent part of an engineering server of the engineering system; (Para. 246 - - configuration, i.e. runtime component, of controllers coupled with workstation 11, i.e. engineering system, are a part of server 16 which servers the engineering system via Network 14) 

and wherein the engineering system and the operator system are configured to display messages stored in their runtime components on their respective clients. (Fig. 1 - - workstation 11 displays messages associated with the engineering system and the operator system, where runtime component of engineering system includes controller configuration, and runtime component of operator system includes operator inputs) 



Regarding claim 3, the combination of Eldridge and Bowman teaches all the limitations of the base claim(s).
Eldridge further teaches wherein the engineering system and the operator system each include an interpreter for detecting at least one of (i) statuses of their respective runtime components and (ii) a current project configuration. (Para. 244 - - workstation 11, coupled with controllers 10A, 10B, is used for monitoring and/or controlling processes; Para. 248 - - sensors are used to detect and thereby monitor state/status of process) 



Regarding claim 4, the combination of Eldridge and Bowman teaches all the limitations of the base claim(s).
Eldridge further teaches wherein the engineering system and the operator system each include an interpreter for detecting at least one of (i) statuses of their respective runtime components and (ii) a current project configuration. (Para. 244 - - workstation 11, coupled with controllers 10A, 10B, is used for monitoring and/or controlling processes; Para. 248 - - sensors are used to detect and thereby monitor state/status of process) 


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2009/0037872 by Schnabele et al., which discloses change management for industrial automation and information systems (Title/Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119